DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how exactly the adjusted illumination distribution has a greater symmetry compared to a reference illumination distribution. It is unclear what type of illumination defined as being symmetrical. The Examiner will examine the claims in reference to Bessel BEAM, Airy disk, or Spatial Light Modulation, however, clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US 2016/0327779), and further in view of Kozorovitskiy et al. (US 2019/0324244) hereinafter known as Kozorovitskiy.
With regards to claim 1 and 14, Hillman discloses methods and devices utilized for up to three-dimensional scanning of target regions (Abstract), the method and device, comprising: 
providing an illumination subsystem ([0157]; illumination module 102), the illumination subsystem comprising an optical source ([0158]; primary illumination source 122) and at least one lens ([0158]; cylindrical lens), having an optic axis at an incident angle greater than 0° to a normal of the sample plane ([0166]; “…the telescope module 110 and focuses the illumination into a planar beam 137 at an oblique angle (i.e., with respect to an optical axis of the objective lens) within the subject 106…”;  and rotating the illumination subsystem about a pivot point between the optical source and the sample plane along the optic axis [0191] so that an adjusted illumination distribution generated by the illumination subsystem at the sample plane has greater symmetry compared to a reference illumination distribution generated by the illumination subsystem at the sample plane without the rotation about the pivot point (see the 112(a) para. above).
Hillman does not specifically disclose an optic axis at an incident angle greater than 0° and less than 90° to a normal of the sample plane
Kozorovitskiy discloses a method of forming images with a microscopy system [0005].   Kozorovitskiy teaches of an incident beam that produces an oblique light sheet [0056].  Kozorovitskiy further teaches that for scanning a sample volume the scanned oblique plane always remains in focus on the camera. The optimal configuration is a 45° tilted light-sheet because at this angle there is a good compromise between axial and lateral orientation of a light-sheet. The reference goes on to teach that while axial orientation may be optimal in terms of penetration depth of the excitation light-sheet, the fluorescence emission from such a plane cannot be collected without heavy compromise on the resolution. Further, the near lateral orientation of light-sheet can be obtained by using a very high numerical aperture (NA) oil immersion objective, however such an orientation of the light-sheet, even while imaging at shallow depth, covers a great distance through a scattering sample and thus gives rise to non-uniform fluorescence excitation [0062](see also [0065]).
In view of Kozorovitskiy, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention modify Hillman’s method to utilize and incident angle, such as 45° (which is greater than 0° and less than 90° to a normal of the sample plane), for the purpose obtaining the optimal configuration between axial and lateral orientation of a light-sheet. The motivations are to obtain optimal image resolution along with optimal depth penetration of the sample.

With regards to claim 2 and 15, modified Hillman discloses the method and device according to claims 1 and 14, wherein the adjusted illumination distribution generated by the illumination subsystem at the sample plane is symmetrical such that a point at the center of the adjusted illumination distribution is the highest. (see the 112(a) para. above)(Hillman; [0185]; “…stimulated emission depletion (STED) imaging (e.g., by selectively deactivating fluorophores in specific regions while leaving a central focal spot active to emit fluorescence in the subject),…”)(Hillman; [0188]; “…for point scanning, an annular beam spot of secondary illumination may be produced around the focal point of the primary illumination.”)

With regards to claim 3 and 16, modified Hillman discloses the method and device according to claims 1 and 14, wherein the optical source and the at least one lens are aligned along the optic axis. (Hillman; [0011][0012][0166])

With regards to claim 4 and 17, modified Hillman discloses the method and device according to claims 1 and 14, further comprising: 
providing an excitation filter between the optical source and the sample plane. (Hillman; [0161][0164])

With regards to claim 5 and 18, modified Hillman discloses the method and device  according to claim 1 and 14, further comprising: 
providing an imaging lens over the sample plane. (Hillman; [0229])

With regards to claim 6 and 19, modified Hillman discloses the method and device according to claim  and 18, further comprising: 
providing an emission filter between the imaging lens and the sample plane. (Hillman; [0229])

With regards to claim 7 and 20, modified Hillman discloses the method and device according to claim 1 and 14, 
wherein the sample plane is formed by an array of reaction chambers. (Kozorovitskiy; [0077]; petri dish)

With regards to claim 8 and 21, modified Hillman discloses the method and device according to claim 7 and 20,
wherein each reaction chamber of the array of reaction chambers is configured to contain fluorescence dye such that fluorescence is generated by the fluorescence dye upon illumination by the illumination subsystem. (Kozorovitskiy; [0077])

With regards to claim 9 and 22, modified Hillman discloses the method and device according to claim 1 and 14, wherein the optical source is configured to generate infrared light (Kozorovitskiy; [0276]).

With regards to claim 10 and 23, modified Hillman discloses the method and device according to claim 1 and 14, wherein the optical source is a light emitting diode. (Hillman; [0190])

With regards to claim 11 and 24, modified Hillman discloses the method and device according to claim 1 and 14, wherein an angle in which the illumination subsystem is rotated is dependent on the incident angle, the optical source, the at least one lens, a position of the pivot point along the optic axis, a distance between the optical source and the at least one lens, and a distance between the optical source and the sample plane (Hillman; [0191][0197][0226]).

With regards to claim 12 and 25, modified Hillman discloses the method and device according to claim 11 and 24, wherein the distance between the optical source and the at least one lens is 60 mm; wherein the distance between the optical source and the sample plane is 220 mm; wherein the incident angle is 17°; and wherein the illumination subsystem is rotated 2.7° about the pivot point. (The references do not specifically disclose the limitations, however, Hillman [0588] teaches of having a scanning telescope utilizing adaptable numerical apertures, working distances and field of views to maintain imaging conditions. One with ordinary skill within the art would be motivated to utilize the claimed method characteristics to maintain optimal imaging conditions and performance.) 

With regards to claim 13 and 26, modified Hillman discloses the method and device according to claim 11 and 24, wherein the distance between the optical source and the at least one lens is 30 mm; wherein the distance between the optical source and the sample plane is 110 mm; wherein the incident angle is 22°; and wherein the illumination subsystem is rotated 1.3° about the pivot point. (The references do not specifically disclose the limitations, however, Hillman [0588] teaches of having a scanning telescope utilizing adaptable numerical apertures, working distances and field of views to maintain imaging conditions. One with ordinary skill within the art would be motivated to utilize the claimed method characteristics to maintain optimal imaging conditions and performance.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iketaki et al. (US 6,667,830)
Konig et al. (US 2021/0052160)
Cotte et al. (US 2020/0348122)
Lin et al. (US 2020/0237272)
Papp (US 2017/0351076)
Boege (US 2017/0343476)
Betzig (US 2009/0135432)
Oshida et al. (US 2007/0154938)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884